Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerry L. Lovett appeals the district court’s order granting summary judgment to Defendant in this action alleging race and age discrimination in employment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lovett v. Peaks, No. 3:08-cv-00384-REP, 2009 WL 145003 (E.D.Va. Jan. 16, 2009). We dispense with oral argument because the facts and legal contentions are ade*730quately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.